Case 2:21-cv-02224-FMO-DFM Document 11 Filed 08/16/21 Page 1 of 1 Page ID #:43

                                                                              JS-6


                        UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION



  RICHARD VARGAS,                           Case No. CV 21-02224-FMO (DFM)

           Plaintiff,                       JUDGMENT

              v.

  UNKNOWN,

           Defendant.



       Pursuant to the Court’s Order Accepting the Report and
 Recommendation of United States Magistrate Judge, IT IS ADJUDGED that
 the entire action is dismissed without prejudice for failure to prosecute.



                                                /s/
  Date: August 16, 2021                      ___________________________
                                             FERNANDO M. OLGUIN
                                             United States District Judge
